Citation Nr: 1623906	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for ear pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to January 1971 in the US Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record shows that the Veteran requested a hearing on this appeal in July 2012.  In April 2016 correspondence, he requested that VA cancel his scheduled hearing.  The Board finds that the hearing request is withdrawn and no further action is required.  See Correspondence (April 7, 2016); 38 C.F.R. § 20.704(e) (2015).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issue of entitlement to service connection for acquired psychiatric disorder, to include anxiety, depression, and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Ear pain without underlying abnormal pathology is not a disability within the meaning of the applicable legislation.



CONCLUSION OF LAW

The criteria for service connection for ear pain are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

VA met its duty to notify.  VA sent to the Veteran all required notice in November 2010 and August 2012 letters, prior to the rating decision on appeal.

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA provided a medical examination in February 2011, which adequately addresses the Veteran's complaints of ear pain.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his ear pain claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.



II.  Service Connection

VA received in September 2010 an application for VA disability compensation for ear pain.  See VA 21-526 (September 8, 2010).  The Veteran reported that his ear pain began in January 1972 and he had treatment since 2005 through the Mountain Home VA Medical Center.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 


Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for ear pain.  An ear disability is not shown in service and has not been medically diagnosed at any time during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997). In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
The Veteran is competent to report his symptoms.  Layno, supra.  However, neither the lay nor the medical evidence shows any underlying abnormal ear pathology to account for his report of ear pain.  Thus, pain symptoms without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

STRs are silent for any complaints of treatment for or diagnosis of any condition involving ear pain.  Report of separation examination dated in September 1970 reflects normal ear exam and the Veteran denied a history of ear trouble.  More than 30 years after service separation, VA treatment records dated in January 2001 show that the Veteran presented for complaints of left ear pain.  At this time, the Veteran was assessed with an upper respiratory infection.  An April 2004 VA treatment note shows a history of "inner ear" problems treated with "HCTZ/Triamterene."  Diagnoses included allergic rhinitis and bronchitis.

VA treatment note dated in December 2008 show complaints of ear pain along with upper respiratory symptoms, diagnosed as sinusitis.  A February 2011 note shows that the Veteran had impacted cerumen; the Veteran denied a history of infections, tympanic membrane perforations, ear surgery, or inner ear disease.  The ears were cleaned of wax.  Otoscopy was unremarkable.

Report of VA examination dated in February 2011 reflects a history of bilateral otalgia, described as a sharp shooting ear pain occurring 1-2 times a year.  In conjunction with sinus problems, the Veteran reported occasional aural fullness 3-4 times a year.  The examiner concluded that there was no evidence of a chronic diagnosed condition involving "ear pain" in service and no evidence of a current chronic diagnosed condition involving "ear pain" that can be related to your period of service.

Treatment records show that the Veteran presented for symptoms related to an upper respiratory infection in July 2011, which included cough, congestion, and ear pressure and pain.  A June 2012 note reflects that the Veteran presented for chest congestion, sore throat, yellow sinus drainage, and left ear pain, which was assessed an upper respiratory infection.  Review of systems shows that the Veteran denied ear pain in December 2013 and January 2014.

Here, the record shows complaints of ear pain associated with acute upper respiratory disorders, but no indiction that there is any disease of the ear causing pain.  More importantly, neither the lay nor the medical evidence of record demonstrates any current disability of either ear during the pendency of this claim.

Accordingly, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for ear pain is denied.


REMAND

VA's duty to assist includes obtaining all records in the custody of a Federal department or agency, and making reasonable efforts to obtain non-Federal medical records.  See 38 C.F.R. § 3.159(c)(1), (2).

In this case, VA treatment records reflect that the Veteran was followed for depression and anxiety since 2001.  A January 2001 VA treatment note reflects that the Veteran presented for a refill of Prozac.  He reported that he had been taking Prozac since 1995 when his second wife had unexpectedly died.  The Axis I diagnosis was depression NOS (not otherwise specified) and panic disorder.  A February 2001 VA treatment note shows, by history, that the Veteran was prescribed Prozac by a family doctor with in the past year.  It was noted that PTSD symptoms were not shown and that the Veteran had had no combat or life threatening traumatic events in his past.  The Axis I diagnosis was recent major depression and panic disorder.  The examiner noted that the Veteran was followed by his primary care physician Dr. Beeson in Bristol.  A November 2010 VA treatment note reflects that the Veteran presented for his semi-annual visit for evaluation of disorder to include depression.  An August 2011 note reflects an assessment for bipolar disorder, anxiety disorder, and rule out PTSD.  A VA psychiatry medication management note dated in November 2011 reflects that the Veteran reported a history of depressive disorder, anxiety disorder, and PTSD.  He reported nightmares were under control and he denied combat history.  A February 2013 PTSD screen was negative.  Depression screening in December 2013 showed no PTSD issues.

The record suggests that there are outstanding relevant medical treatment records of Dr. Beeson in Bristol, Tennessee.  Therefore, remand is necessary to ensure that VA has met its duty to assist the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated VA treatment records and make reasonable efforts to obtain all treatment records from Dr. Beeson in Bristol, Tennessee.  The AOJ should document all attempts to obtain such records.  If the AOJ is unable to procure the private treatment records, then the AOJ should notify the Veteran of any negative responses to VA requests and afford the Veteran an opportunity to provide those records.

2.  Then, the AOJ should consider whether a VA examination is warranted, and conduct any other development required.

3.  The AOJ should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


